Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin; Tsung-Yu (US 20130057957 A1, hereinafter “Lin”).

Regarding claim 1, Lin teaches a lens module (Fig. 1: a lens module 100), comprising a lens barrel and a plurality of lenses accommodated in the lens barrel, the plurality of lenses being sequentially arranged at intervals along an optical axis direction of the lens barrel (as illustrated by Fig. 1, [0010]-[0011]: the lens module 100 includes a lens barrel 10, a first lens 20, a second lens 30, a third lens 40, two spacers 50, and a filter glass 60), wherein: 
as illustrated by Fig. 1, [0015]: the first lens 20, the second lens 30, and the third lens 40 are made of glass), and at least one layer of invisible light cutoff film is provided on either of the object side surface and the image side surface of the glass lens (as illustrated by Fig. 3, [0019]: an anti-reflection film 321, to light rays having wavelength in a range from about 700 nm to about 740 nm (claimed “invisible light”), is coated on an image-side surface 32 of the second lens 30).

Regarding claim 6, Lin teaches the lens module according to claim 1, in addition Lin discloses wherein an antireflection film is further provided on either of the object side surface and the image side surface of the glass lens (as illustrated by Fig. 3, [0019]: the anti-reflection film 321 is coated on an image-side surface 32 of the second lens 30).

Regarding claim 13,  claim 13 has been analyzed and rejected with regard to claim 1 and in accordance with Lin's further teaching on: an imaging system ([0022]: the lens module 100 for image capture).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin; Tsung-Yu (US 20130057957 A1, hereinafter “Lin”), in view of Wang et al. (US 20200158912 A1, hereinafter “Wang”).

Regarding claim 2, Lin teaches the lens module according to claim 1, in addition Lin discloses wherein the glass lens is a white glass lens (as illustrated by Fig. 1, [0015]: the first lens 20, the second lens 30, and the third lens 40 are made of glass (conventionally made of transparent material)). 
Lin does not teach at least one layer of infrared cutoff film and one layer of ultraviolet cutoff film are provided on either of the object side surface and the image side surface of the white glass lens.
However, Wang discloses at least one layer of infrared cutoff film and one layer of ultraviolet cutoff film are provided on either of the object side surface and the image side surface of the white glass lens (as illustrated by Fig. 1, [0049]: an anti-reflection film 113, disposed at a surface of the glass lens 110 away from the object side; an ultraviolet cutoff film 112, disposed at a surface of the glass lens 110 close to the object side).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one layer of infrared cutoff film and one layer of ultraviolet cutoff film are provided on either of the object side surface and the image side surface of the white glass lens as taught by Wang into Lin lens module. The suggestion/ motivation for doing so would be to reduce the transmittance of ultraviolet rays passing through the glass lens (Wang: [0012]).

Regarding claim 9, the Lin and Wang combination teaches the lens module according to claim 2, in addition the combination discloses wherein an antireflection film is further provided on either of the object side surface and the image side surface of the glass lens (Lin: as illustrated by Fig. 3, [0019]: the anti-reflection film 321 is coated on an image-side surface 32 of the second lens 30, also Wang discloses as illustrated by Fig. 1, [0049]: an anti-reflection film 113, disposed at a surface of the glass lens 110 away from the object side; an ultraviolet cutoff film 112, disposed at a surface of the glass lens 110 close to the object side).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin; Tsung-Yu (US 20130057957 A1, hereinafter “Lin”), in view of Lin; Tsung-Yu (US 20180115688 A1, hereinafter “Lin’688”), and further in view of Wang et al. (US 20200158912 A1, hereinafter “Wang”).

Regarding claim 3, Lin teaches the lens module according to claim 1, except wherein the glass lens is a blue glass lens. 
However, Lin’688 discloses wherein the glass lens is a blue glass lens, and at least one layer of ultraviolet cutoff film is provided on either of the object side surface and the image side surface of the blue glass lens ([0033]: a material of any lens in the camera module 100 can be replaced with blue glass, and thus the blue glass lens per se provides a function of blocking infrared wavelengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the glass lens is a blue glass lens, and at least one layer of ultraviolet cutoff film is provided on either of the object side surface and the image side surface of the blue glass lens as taught by Lin’688 into Lin lens module. The suggestion/ motivation for doing so would be to provide a function of blocking infrared wavelengths (Lin’688: [0033]).
Moreover, the Lin and Lin’688 combination does not teach at least one layer of ultraviolet cutoff film is provided on either of the object side surface and the image side surface of the blue glass lens. 
However, Wang discloses at least one layer of ultraviolet cutoff film is provided on either of the object side surface and the image side surface of the blue glass lens (as illustrated by Fig. 1, [0049]: an anti-reflection film 113, disposed at a surface of the glass lens 110 away from the object side; an ultraviolet cutoff film 112, disposed at a surface of the glass lens 110 close to the object side).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one layer of ultraviolet cutoff Wang into the Lin and Lin’688 combination. The suggestion/ motivation for doing so would be to reduce the transmittance of ultraviolet rays passing through the glass lens (Wang: [0012]).

Regarding claim 12, Lin, Lin’688 and Wang combination teaches the lens module according to claim 3, in addition the combination discloses wherein an antireflection film is further provided on either of the object side surface and the image side surface of the glass lens (Lin: as illustrated by Fig. 3, [0019]: the anti-reflection film 321 is coated on an image-side surface 32 of the second lens 30, also Wang discloses as illustrated by Fig. 1, [0049]: an anti-reflection film 113, disposed at a surface of the glass lens 110 away from the object side; an ultraviolet cutoff film 112, disposed at a surface of the glass lens 110 close to the object side)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin; Tsung-Yu (US 20130057957 A1, hereinafter “Lin”), in view of Pei; Shao-Kai (US 20130141771 A1, hereinafter “Pei”).

Regarding claim 4, Lin teaches the lens module according to claim 1, except wherein the invisible light cutoff film is provided on the object side surface of the glass lens.
However, Pei discloses wherein the invisible light cutoff film is provided on the object side surface of the glass lens (Fig. 1-2, [0013] The infrared absorbing filter 30 covers any one optical surface of the glass lens 21. It is should to be understood, the infrared absorbing filter 30 can cover an image-side surface of the lens 21, and also can cover an object-side surface of the lens 21. The infrared absorbing filter 30 is configured for absorbing infrared light projecting on the infrared absorbing filter 30. The infrared absorbing filter 30 includes an electrochromic substrate 31, an anti-reflection film 32, and an infrared filtering film 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the invisible light cutoff film is provided on the object side surface of the glass lens as taught by Pei into Lin lens module. The suggestion/motivation for doing so would be to reduce any glare in an image, and the quality of the image enhanced (Pei: [0022]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin; Tsung-Yu (US 20130057957 A1, hereinafter “Lin”), in view of Kasama; Nobuyuki (US 20180348479 A1, hereinafter “Kasama”).

Regarding claim 5, Lin teaches the lens module according to claim 1, except wherein the glass lens is a first lens of the plurality of lenses from the object side to the image side.
However, Kasama discloses wherein the glass lens is a first lens of the plurality of lenses from the object side to the image side (as illustrated by Figs. 1&4, [0015]: a coating region C on which an anti-reflection film 16 is formed on a first lens element 10 of a lens barrel 2).
before the effective filing date of the claimed invention to incorporate wherein the glass lens is a first lens of the plurality of lenses from the object side to the image side as taught by Kasama into Lin lens module. The suggestion/ motivation for doing so would be to improve the optical performance and increase the image quality (Kasama: [0004]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Lin and Wang combination as applied above, in view of Pei; Shao-Kai (US 20130141771 A1, hereinafter “Pei”).

Regarding claim 7, the Lin and Wang combination teaches the lens module according to claim 2, except wherein the invisible light cutoff film is provided on the object side surface of the glass lens.
However, Pei discloses wherein the invisible light cutoff film is provided on the object side surface of the glass lens (Fig. 1-2, [0013] The infrared absorbing filter 30 covers any one optical surface of the glass lens 21. It is should to be understood, the infrared absorbing filter 30 can cover an image-side surface of the lens 21, and also can cover an object-side surface of the lens 21. The infrared absorbing filter 30 is configured for absorbing infrared light projecting on the infrared absorbing filter 30. The infrared absorbing filter 30 includes an electrochromic substrate 31, an anti-reflection film 32, and an infrared filtering film 33.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the invisible light cutoff film is  Pei into the Lin and Wang combination. The suggestion/motivation for doing so would be to reduce any glare in an image, and the quality of the image enhanced (Pei: [0022]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Lin and Wang combination as applied above, in view of Kasama; Nobuyuki (US 20180348479 A1, hereinafter “Kasama”).

Regarding claim 8, the Lin and Wang combination the lens module according to claim 2, except wherein the glass lens is a first lens of the plurality of lenses from the object side to the image side.
However, Kasama discloses wherein the glass lens is a first lens of the plurality of lenses from the object side to the image side (as illustrated by Figs. 1&4, [0015]: a coating region C on which an anti-reflection film 16 is formed on a first lens element 10 of a lens barrel 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the glass lens is a first lens of the plurality of lenses from the object side to the image side as taught by Kasama into the Lin and Wang combination. The suggestion/ motivation for doing so would be to improve the optical performance and increase the image quality (Kasama: [0004]). 
10 is rejected under 35 U.S.C. 103 as being unpatentable over the Lin, Lin’688 and Wang combination as applied above, in view of Pei; Shao-Kai (US 20130141771 A1, hereinafter “Pei”).

Regarding claim 10,  the Lin, Lin’688 and Wang combination the lens module according to claim 3, except wherein the invisible light cutoff film is provided on the object side surface of the glass lens.
However, Pei discloses wherein the invisible light cutoff film is provided on the object side surface of the glass lens (Fig. 1-2, [0013] The infrared absorbing filter 30 covers any one optical surface of the glass lens 21. It is should to be understood, the infrared absorbing filter 30 can cover an image-side surface of the lens 21, and also can cover an object-side surface of the lens 21. The infrared absorbing filter 30 is configured for absorbing infrared light projecting on the infrared absorbing filter 30. The infrared absorbing filter 30 includes an electrochromic substrate 31, an anti-reflection film 32, and an infrared filtering film 33.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the invisible light cutoff film is provided on the object side surface of the glass lens as taught by Pei into the Lin, Lin’688 and Wang combination. The suggestion/motivation for doing so would be to reduce any glare in an image, and the quality of the image enhanced (Pei: [0022]).

11 is rejected under 35 U.S.C. 103 as being unpatentable over the Lin, Lin’688 and Wang combination as applied above, in view of Kasama; Nobuyuki (US 20180348479 A1, hereinafter “Kasama”).

Regarding claim 11,  the Lin, Lin’688 and Wang combination the lens module according to claim 3, except wherein the glass lens is a first lens of the plurality of lenses from the object side to the image side. 
However, Kasama discloses wherein the glass lens is a first lens of the plurality of lenses from the object side to the image side (as illustrated by Figs. 1&4, [0015]: a coating region C on which an anti-reflection film 16 is formed on a first lens element 10 of a lens barrel 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the glass lens is a first lens of the plurality of lenses from the object side to the image side as taught by Kasama into the Lin, Lin’688 and Wang combination. The suggestion/ motivation for doing so would be to improve the optical performance and increase the image quality (Kasama: [0004]). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697